Citation Nr: 0817754	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-16 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
September 1955.  The veteran died in January 2003.  The 
appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The appellant testified before the undersigned Veterans Law 
Judge at a Board video conference hearing in March 2008; a 
transcript is of record. 


FINDINGS OF FACT

1.  The veteran died in January 2003.

2.  The immediate cause of the veteran's death was 
respiratory failure.  

3.  At the time of the veteran's death, service connection 
was in effect for tuberculosis rated as 0 percent disabling.        

4.  The competent medical evidence indicates that the 
veteran's cause of death was not caused by his service-
connected tuberculosis, was not manifested during the 
veteran's period of active service and it has not otherwise 
been shown to be related to military service or a disability 
of service origin.  
CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

An October 2003 VCAA letter informed the appellant of the 
evidence necessary to substantiate her cause of death claim.  
The letter advised the appellant of what evidence she was 
responsible for providing and what evidence VA would 
undertake to obtain.  The letter did not explicitly tell the 
appellant to submit relevant evidence in her possession.  The 
letter told the appellant to provide medical evidence that 
would show a reasonable probability that the condition that 
contributed to the veteran's death was caused by an injury or 
disease that began during service, to provide the names and 
addresses of any private health care provider so that the VA 
may request treatment records or the appellant may send the 
information herself, and that the appellant was responsible 
for making sure that VA received all requested records that 
are not in the possession of a Federal government or agency.  
This information served to put the appellant on notice to 
submit relevant evidence in her possession.

Additional VCAA notice requirements attach in the context of 
a claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for cause of death.  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  In addition, the content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  Id.

The October 2003 VCAA letter notified the appellant of the 
evidence and information required to substantiate a DIC claim 
on a previously service-connected claim.  However, it did not 
notify the appellant of any conditions that were service-
connected at the time of the veteran's death.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
stated that all VCAA notice errors are presumed prejudicial 
and require reversal unless the VA can show that the error 
did not affect the essential fairness of the adjudication.  
To do this, the VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the claimant, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  The appellant was 
not notified that the veteran had been service-connected for 
tuberculosis at the time of his death.  See December 1955 
rating decision.  However, the evidence shows that the 
appellant had actual knowledge that the veteran had been 
service-connected for tuberculosis at the time of his death 
as her contention is based on a relationship between the 
service-connected disability and the disorder that was listed 
on the death certificate.  See July 2003 fax from appellant 
and March 2008 Board video conference hearing.  As such, the 
appellant was not prejudiced by this error in the notice 
letter.  The VCAA notice letter told her that she needed 
medical evidence relating the cause of death to service.  The 
notice was responsive to her application for benefits and the 
appellant was provided with notice of the information she 
needed to provide to substantiate her claim.  In addition, 
the record reflects the evidence has been fully developed and 
there is no other relevant evidence that the VA has to obtain 
or that the appellant has to submit.  Therefore, any VCAA 
notice error did not affect the essential fairness of the 
adjudication.  It is also noted that remanding this case back 
to the RO for further VCAA development would be an 
essentially redundant exercise and would result only in 
additional delay with no benefit to the appellant.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The VCAA letter provided to the appellant with notice of the 
information and evidence needed to substantiate her claim, 
but it did not provide notice of the type of evidence 
necessary to establish disability ratings or effective dates.  
The Board notes that a degree of disability is not assigned 
in service connection for cause of death cases and such error 
was harmless.  Therefore, despite the inadequate notice 
provided on this element, the Board finds no prejudice in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

With regard to the duty to assist, the claims file contains 
service treatment records, VA treatment records, private 
treatment records, the veteran's terminal hospital reports, 
the appellant and veteran's marriage certificate, and the 
veteran's death certificate.  Additionally, the claims file 
contains the appellant's statements in support of her claim 
and related evidence dated in July 2003.  The Board notes 
that VA did not provide a medical opinion as to the etiology 
of the veteran's cause of death pursuant to 5102A(d).  VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  However, the 
evidence of a link between a current disability and service 
must be competent.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  Because there is no competent evidence 
that indicates a service connected disease or disability 
contributed to the cause of the veteran's death, VA is not 
obligated to obtain an opinion as to the etiology of the 
veteran's death.  

Furthermore, the appellant had a meaningful opportunity to 
participate in the adjudication of her claim.  The appellant 
asserted connections between the veteran's service-connected 
tuberculosis and the veteran's cause of death and she 
provided general medical information on tuberculosis and 
antibiotics from various web sites and articles.  See March 
2008 Video Conference Hearing, statements from the appellant 
dated in July 2003 and medical articles submitted in July 
2003.  The above actions of the appellant show that she 
understood the evidence and information she was required to 
establish for service connection for cause of death. 

There is no indication in the file that there are additional 
relevant records that have not been obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim. 

II. Merit of the Claim for Cause of Death and DIC Benefits

The appellant filed claims for death pension benefits and 
service connection for the cause of the veteran's death.  The 
appellant contends that the veteran's death was caused by his 
service-connected tuberculosis.  A certificate of death shows 
that the veteran died in January 2003 with respiratory 
failure listed as the immediate cause of death.  The death 
certificate did not list any underlying causes of death.  The 
RO granted her claim for death pension benefits; however, the 
RO denied her claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant appeals this 
decision.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.5(a), 3.312.  The death of a veteran will be considered as 
having been due to a service-connected disability where the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A principal cause of death is one which, 
singularly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is one that contributed substantially or materially 
to death, combined to cause death, and aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.   

Service treatment records dated in September 1955 reveal that 
the veteran had pulmonary tuberculosis in the right upper 
lobe, moderately advanced during service.  The veteran 
underwent a right exploratory thoracotomy and a resection of 
the apical and posterior segments of the right upper lobe in 
April 1955.  He was granted service connection in December 
1955.  Post service treatment records show that the veteran 
entered the VA Hospital in Outwood, Kentucky in September 
1955 and he was discharged in February 1956 with a diagnosis 
of tuberculosis pulmonary, moderately advanced, inactive (one 
month).  There is no indication in the claims file that the 
veteran's tuberculosis became active again at any time since 
the 1954- 56 episode. 

In November 2002, the veteran complained of chest pain at the 
VA medical center in Louisville, Kentucky.  See November 2002 
VA treatment records.  The veteran's chest pain was relieved 
with nitroglycerin and morphine.  The VA hospital diagnosed 
him with a probable myocardial infarction.  He was 
transferred to Jewish Hospital to receive a cardiac 
catheterization.  In early December 2002, the veteran 
contracted pneumonia while at Jewish Hospital.  He was given 
antibiotics and was discharged from the hospital.  Several 
days later, the veteran was admitted to Norton Suburban 
Hospital with complaints of increased shortness of breath.  
Norton Suburban Hospital records indicate that the veteran 
had a clinical history of persistent pneumonia, cough, and 
fever.  His antibiotics were changed to cover for nosocomial 
infection.  He was placed in isolation until the veteran's 
sputum was checked for tuberculosis.   The veteran's 
condition continued to deteriorate and he was intubated.  He 
was diagnosed with left lower lobe pneumonia, which had gone 
onto multi-system organ failure, predominately with pulmonary 
dysfunction (acute respiratory distress syndrome) with renal 
failure and associated septicemia.  In January 2003, the 
veteran was discharged from Norton Suburban Hospital and 
transferred to Kindred Hospital.  The discharge document 
noted that it was felt his pneumonia was the cause of the 
veteran's respiratory failure and adult respiratory distress 
syndrome based on the physician's notes.  The treatment 
record at Kindred Hospital noted the veteran was admitted to 
the hospital for treatment of his pneumonia and congestive 
heart failure.  The veteran died at Kindred Hospital in 
January 2003 from respiratory failure.  The death certificate 
did not reveal any underlying causes of death.  However, the 
hospital medical records indicate that pneumonia caused the 
veteran's respiratory failure.  Thus, the competent medical 
evidence of record indicates the veteran's service-connected 
tuberculosis was not the cause of the veteran's death.

The appellant contends that the veteran's cause of death was 
related to his service-connected tuberculosis as the veteran 
had breathing problems and sputum, which the veteran stated 
was similar to what occurred when he had tuberculosis.  See 
March 2008 Board video conference hearing transcript.  Lay 
persons can provide an account of observable symptoms, such 
as in this case the veteran's difficulty breathing.  See 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, 
lay assertions regarding medical matters such as an opinion 
whether a disability is related to an injury or disease in 
service has no probative value because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The appellant is not a 
licensed health care professional; therefore, the lay 
evidence offered by the appellant is not competent medical 
evidence and does not prove a relationship between the 
veteran's cause of death and his service-connected 
tuberculosis.  As stated above, the only competent medical 
evidence of record indicates that the veteran's cause of 
death was not related to the veteran's service-connected 
tuberculosis.  

The appellant also provided articles on tuberculosis and 
prescription medicine.  The Court has indicated that medical 
treatise evidence must demonstrate a connection between 
disease or injury in-service and the present disability.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Treatise 
evidence must "not simply provide speculative generic 
statements not relevant to the claim." Wallin v. West, 11 
Vet. App. 509, 514 (1998).  Instead, the treatise evidence, 
standing alone, must discuss "generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion."  Id.  Generally, an attempt to establish a medical 
nexus to a disease or injury solely by generic information in 
a medical journal or treatise is too general and 
inconclusive.  Mattern v. West, 12 Vet. App. 222, 227 (1999). 

In the present case, the articles submitted by the appellant 
do not provide any nexus between the veteran's respiratory 
failure and the veteran's period of service or his service-
connected tuberculosis. The articles only provide generic 
information about tuberculosis, an unrelated military case 
study of tuberculosis, and information on prescription drugs.  
The articles and information do not link the veteran's 
respiratory failure to any injury or disease in service or to 
his service connected disability.  The information provided 
by the appellant are very general in nature and do not 
include consideration of any facts specific to the veteran's 
circumstances.  As such, the articles, standing alone, are 
insufficient to show that the veteran's respiratory failure 
was caused by his service-connected tuberculosis.  

The Board also considered whether the evidence otherwise 
links the veteran's active duty service to the cause of his 
death.  Service connection will be granted if it is shown 
that a veteran has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 92, 94-95 (1992).  The disability is 
presumed to be service-connected if it becomes manifest to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).

In this case, the hospital medical records indicate that the 
underlying cause of death was pneumonia  However, the service 
treatment records do not show treatment for or a diagnosis of 
any form of pneumonia in service.  Physical examination 
during the September 1955 separation medical examination 
shows that the respiratory system was checked as abnormal at 
that time.  The physician notes referred to the attached 
Medical Board hearing report, which stated the veteran had 
tuberculosis of the right upper lobe.  The evidence does not 
show that the veteran had pneumonia in service and the only 
physical defect found on the separation examination was the 
veteran's service-connected tuberculosis.  Thus, the record 
preponderates against the appellant's claim that there is a 
link between the veteran's active military service and his 
death in January 2003.  
 
The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the appellant's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not 
warranted. 



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


